Citation Nr: 1242206	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-25 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

Entitlement to an initial compensable rating for the service-connected migraine headaches. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from April 1988 to April 2008. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the RO in Winston-Salem, North Carolina.  

The RO is St. Petersburg, Florida currently has original jurisdiction over the Veteran's claim. 

In the May 2008 rating decision, the RO also granted service connection for bilateral ankle disability, a left rotator cuff disability, and thoracolumbar spine strain.  The Veteran noted his disagreement with the assigned disability ratings and a Statement of the Case was issued in June 2010 that addressed these issues. 

In his June 2010 Substantive Appeal, the Veteran indicated that he was only appealing the disability rating assigned to his service-connected migraine headaches.  See 38 C.F.R. § 20.202 (2012) (if a SOC lists several issues, the substantive appeal must either indicate that the appeal is being perfected as to all issues or must specifically identify the issues being appealed).  

Accordingly, an appeal was not perfected as to the claims of service connection for a bilateral ankle condition, a left rotator cuff disorder, or thoracolumbar spine strain, and these issues are not before the Board. See Archbold v. Brown, 9 Vet.App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

The issue of an increased, initial rating in excess of 30 percent for the service-connected migraine headaches is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The service-connected headaches are shown to be manifested by pain, sensitivity to light, and difficulty opening his eyes or moving his head and produce a disability picture that more nearly approximates that of prostrating attacks that occur more than once a month.  


CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 30 percent rating for the service-connected migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a including Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

As the May 2008 rating decision granted the Veteran's claim for service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2012).  

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The June 2010 Statement of the Case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim. 

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, records from the Social Security Administration, and a VA fee-basis examination report.  

As the Board will discuss, the Veteran was provided with a VA fee-basis examination in November 2007.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnosis consistent with the remainder of the evidence of record, and pertinent to the rating criteria. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the examination report does not indicate that the Veteran's claims file was reviewed, a review of the examiner's report clearly indicates that his service treatment records were reviewed.  

Moreover, the history provided by the examiner is constant with that contained in the Veteran's claims folder. The Board therefore concludes that the examination is adequate for adjudication purposes. See 38 C.F.R. § 4.2 (2011); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim. He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that while additional development is required before the issue of entitlement to an initial disability rating in excess of 30 percent for the service-connected migraine headaches may be adjudicated, all relevant facts have been properly and sufficiently developed in order to allow the Board to grant an increased rating of 30 percent.  

Any failure to comply with the duty to assist at this stage has not resulted in any prejudice to the Veteran to the extent the action taken hereinbelow is favorable to the Veteran. 


II. Analysis 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

The Veteran's migraine headaches are currently assigned a noncompensable (no percent) rating under Diagnostic Code 8100 (Migraines).

Diagnostic Code 8100 is deemed by the Board to be the most appropriate diagnostic code because it pertains specifically to the diagnosed disability in the Veteran's case (migraines).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 8100.

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  

Migraine headache disorders with characteristic prostrating attacks occurring on an average once a month warrants a 30 percent disability evaluation.  

A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012). 

Where the Rating Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met. See 38 C.F.R. § 4.31 (2012).

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

The Veteran is seeking entitlement to an increased rating for his service-connected headaches, currently evaluated as noncompensable (no percent disabling).  Upon review of the record, the Board finds that the criteria for a 30 percent rating have been met or approximated. 

As noted, in order to meet the criteria for a 30 percent rating, there must be prostrating attacks occurring on an average once a month over the last several months.

In this case, the medical and lay evidence indicates that the Veteran's migraine headaches are associated with a pre-headache aura. See the November 2007 VA fee-basis examination. He has stated that these episodes occur 3 to 4 times a day "at which time it hurts to move his head and open his eyes."  The Veteran also complained of experiencing photophobia during his headache episodes in a March 2010 VA treatment record.  

Based on these symptoms, the Board finds that the Veteran's migraine headaches are prostrating. 

With respect to frequency, the Veteran has stated that he experiences 3-4 headaches per day.  See the November 2007 VA examination.  

In the June 2010 Substantive Appeal, the Veteran reported experiencing at least 2 headaches a month that result in incapacitation for several hours. His VA treatment records document that he takes regular medication to alleviate his symptoms. See, e.g., a July 2008 VA treatment record.  

As a layperson the Veteran is competent to report such symptoms and his statements are consistent with the evidence of record.  See, e.g., Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).

Based on the forgoing evidence, the Board finds that the Veteran's migraine headaches are prostrating and occur on average greater than once a month.  Therefore, the criteria for a 30 percent disability rating have been met.  

The issue of an increased rating in excess of 30 percent will be addressed in the remand section of this document. 


III. Additional Considerations 

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

Currently, however, the Board need not address whether referral of the Veteran's migraine headache claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is warranted as the issue of entitlement to a rating in excess of 30 percent remains pending.  

In short, since the Board is remanding the issue of an increased rating higher than 30 percent, the question of whether referral of the Veteran's claim for extraschedular consideration is deferred. 


ORDER

An increased, initial rating of 30 percent for the service-connected migraine headaches is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

For the following reasons, the Board finds that the issue of an initial rating in excess of 30 percent for the service-connected migraine headaches must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

The record reflects that the Veteran's last VA examination to evaluate his service-connected migraine headaches took place in November 2007.  In a September 2012 Informal Hearing Presentation, the Veteran argued that his disability had increased in severity following this VA examination. 

Since the Veteran has alleged that his migraine headache disability has increased in severity since his last examination, and that the evidence does not adequately address the current state of his service-connected disability, the Board finds that an additional examination is necessary.  See Snuffer v. Gober, 10 Vet.App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

In addition, following the June 2010 Statement of the Case, additional VA treatment records were associated with the Veteran's electronic claims file.  This evidence was not previously associated with the Veteran's claims file, it has not been considered by the RO, and no waiver of initial RO consideration is currently of record. See 38 C.F.R. §§ 19.9, 20.1304 (2012).  

Without a written waiver of initial RO consideration of the additional records, this issue must be returned to the agency of original jurisdiction for readjudication.  See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) (VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid).

Accordingly, the issue of an increased rating in excess of 30 percent for the service-connected migraine headaches is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment he has received for the service-connected migraine headaches since July 2012.  

After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from any identified health care provider.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected migraine headaches.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

The examiner in this regard should elicit from the Veteran and record a complete medical history and identify detailed clinical findings to permit the evaluation of the service-connected migraine headaches in terms of the applicable rating criteria.

3.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC (which takes into consideration all evidence received since the June 2010) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


